department of the treasury internal_revenue_service washington d c number release date cc intl br6 tl-n-6611-99 uilc internal_revenue_service national_office field_service_advice date date memorandum for bettie n ricca associate area_counsel washington d c cc lm mct was attention karen chandler special litigation assistant from subject jacob feldman special counsel cc intl this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend agency a contract contract contract contract corp a corp a-fsc corp b tl-n-6611-99 corp c country group a date date date date date date date date month month organization a predecessor product product type a quantity a quantity b quantity c quantity d quantity e subsidiary tax_year tax_year tax_year united_states location a united_states possession a x y tl-n-6611-99 z year year year year year year year year year year year year year year year year issue whether receipts attributable to sales of the product1 to agency a by corp b through a fsc are excluded from status as foreign_trading_gross_receipts under sec_924 and temp sec_1 a -1t g i conclusion on the facts presented sales of the product by corp b to agency a for its own use do not generate foreign_trading_gross_receipts within the meaning of sec_924 because agency a was required_by_law or regulation to purchase products manufactured in the united_states within the meaning of sec_924 and temp sec_1 a -1t g i the exception for programs where sales are open to competitive bidding under temp sec_1 a -1t g iii b does not apply facts corp a also referred to as taxpayer is a domestic_corporation corp a- fsc is a wholly-owned subsidiary of corp a is incorporated in united state sec_1 you have advised that some sales for the tax years at issue involved spare parts this memorandum relates only to sales of the product itself and does not address any issues uniquely associated with spare parts tl-n-6611-99 possession a on date and acts as a commission agent for corp a’s export sales subsidiary is a wholly-owned domestic subsidiary of corp a for all tax years at issue corp a-fsc had in place a valid election to be treated as a foreign_sales_corporation fsc pursuant to sec_922 and sec_927 and in all other respects continuously maintained its status as a fsc as defined in sec_922 pursuant to service and commission agreements corp a and subsidiary undertake to perform on behalf of corp a-fsc and bill corp a-fsc for the foreign economic processes and activities required under sec_924 and sec_924 with respect to sales generating foreign_trading_gross_receipts within the meaning of sec_924 these agreements also obligate corp a and subsidiary as related suppliers to pay to corp a-fsc the largest commission permitted for federal_income_tax purposes in month agency a an instrumentality of the united_states government issued a request for proposal for the development of a prototype of product type a a type of military equipment and shortly thereafter selected corp b and corp c to develop competing prototypes three years later following a demonstration of the two prototypes agency a awarded contract to corp b on date for the full- scale development of what ultimately became the product contract also granted agency a options to procure production versions as distinct from the developmental prototypes of the product for year sec_1 and as well as an option to purchase quantity a of the product for use by foreign governments in month shortly following the award of contract the united_states government entered into a memorandum of understanding mou with the governments of country group a regarding establishment of a program to develop the product the mou contemplated purchases of the product by agency a and by the other signatory countries from corp b one of the stated objectives of the mou was to facilitate standardization rationalization and interoperability of product type a within organization a an international_organization of which the united_states as well as the countries in country group a are voting members as to production of the product for agency a the mou called for industry in country group a to be granted subcontracts for a small portion x percent of the procurement value of quantity b of the product to be sold to agency a with final assembly in the united_states higher percentages of foreign industrial participation were provided with respect to product production for the country group a signatories with final assembly to be abroad the mou provided that procurement of equipment and services for the product program shall be consistent with department of defense regulations but that with respect to the non-domestic x percent industrial participation called for in the mou o ffers shall be evaluated without applying price differentials such as those required by ‘buy american’ and ‘balance of payment’ laws and regulations tl-n-6611-99 approximately five years later in year agency a requested that corp b analyze potential cost savings of using multi-year contracts for the product corp b surveyed its subcontractors and suppliers to determine whether and by how much it could negotiate lower prices for larger purchases and higher production volume corp b also evaluated potential labor and overhead savings at the production facility for the product on date in the following year as required by procurement regulations agency a issued a request for proposal inviting corp b to submit comparative proposals for the production of quantity c of the product under the alternatives of a series of annual contracts or a multi-year contract based on corp b’s response and other data agency a concluded that the price of the product could be reduced significantly under a multi-year contract later that year on date upon securing congressional approval and as negotiated pursuant to the sole-source provisions of former u s c a agency a entered into contract with corp b which followed on contract and provided for the production of quantity c of the product spread evenly over each of year sec_5 and approximately three years later corp b and agency a entered into contract effective date providing for production of quantity d of the product over years and like contract contract was negotiated on a sole-source basis approximately four years later corp b and agency a entered into contract effective date providing for production of quantity e of the product over years and contract was negotiated pursuant to u s c c u s c c and u s c providing authority for using other than full and open competition receipts attributable to contract sec_2 and are at issue several clauses are common to each of these three contracts for example each contract incorporates by reference numerous clauses from regulations promulgated by the department of defense in both the dar and far series these incorporated clauses relate to military security requirement sec_2 the walsh-healey public contracts act prescribing minimum wages and working condition sec_3 affirmative action for disabled veterans and veterans of the vietnam era4 utilization of dar far dar far dar far tl-n-6611-99 business and small disadvantaged business concern sec_5 equal opportunity6 clean air and water7 and utilization of labor surplus area8 concerns some of these provisions are explicitly made inapplicable to that limited portion of work performed outside the united_states by foreign subcontractors as distinct from work performed in the united_states by the prime contractor and or united_states subcontractors each of the three contracts at issue required that the product be manufactured by corp b’s division located in a government-owned contractor- operated manufacturing_facility in united_states location a corp b was authorized to use this facility on a rent-free basis an employee of agency a the administrative contracting officer aco was responsible for day-to-day administration of the contracts the aco was stationed at united_states location a the contracts explicitly provide the contractor agrees that in the performance of this contract or any major subcontract hereunder that no direct or indirect_costs will be incurred for the duplication of work or support capacity which the government determines is available at or through any agency a installation where this contract will be performed without prior written approval of the contracting officer accordingly the contractor agrees to use or cause to be used on subcontracts if any all government or government-controlled working space equipment supplies materials services including automatic data processing or other support including communication services excluding use of autovon lines which the government determines can be made available at or through any agency a installation where this contract will be performed far in this regard contract further states corp b's intention to invest in modern manufacturing facilities at united_states location a the contract recites the projected amount of such investment to be dollar_figurey dar a far dar a far far dar a far tl-n-6611-99 each contract incorporates by reference the requirements of the buy american act and balance of payments program contract sec_3 and additionally state that these provisions are inapplicable to that portion of the work performed outside the united_states by foreign subcontractors as distinct from work performed in the united_states by the prime contractor and or united_states subcontractors a memorandum from agency a dated date provides that certain requested far deviations are approved with respect to contract among the requested deviations approved is a waiver from department of defense regulations clause buy american act and the balance of payments program certain clauses are included in some but not all of the contracts at issue under the heading security information contract sec_3 and provide the contractor is governed by dod 5220-22s comsec supplement to the industrial security manual access to comsec material information is restricted to u s citizens holding final u s government clearance and is not releasable to personnel holding only a reciprocal clearance under the heading special requirement for classified foreign subcontracts contract sec_3 and further provide solicitation and or award of any lower tier subcontracts requiring the use of or access to any classified material shall require prior approval from the prime contractor with the concurrence of the contracting officer under the same heading these contracts provide restrictions on use of or access to classified information and equipment for use in foreign countries in accordance with security safeguards adopted by organization a under the heading subcontract management_contract sec_3 and further provide the contractor's management of the subcontract effort shall be continually reviewed by the contracting officer contract contains a clause entitled foreign nationals which provides dar far tl-n-6611-99 in the event that the contractor anticipates soliciting foreign sources for any work under this contract the contractor shall notify the contracting officer co working days before either applying for an export license under international traffic in arms regulation itar cfr sections or before solicitation of the foreign sources whichever shall occur first this notification shall include detailed description of the government data equipment to be exported and a copy of the application_for an export license if such application has been made contract also contains a clause entitled foreign nationals which provides the contractor acknowledges that equipment technical data generated or delivered in performance of this contract is controlled by the international traffic in arms regulations itar cfr sections and may require an export license before assigning any foreign national to perform work under this contract or before granting access to foreign nationals to any equipment technical data generated or delivered in performance of this contract see cfr section dollar_figure in this regard the contractor agrees to notify the contracting officer co working days prior to assigning or granting access to any work equipment or technical data generated or delivered in performance of this contract on date corp a10 acquired from corp b all contracts and other assets and liabilities related to the production of the product subsequently during tax_year sec_1 and agency a paid to corp a portions of the contract_price whose calculation had been deferred under corp b's accounting_method and the formulas set forth in the contracts agency a also paid corp a for product warranty and repair services that corp a had assumed in the acquisition in its original income_tax returns filed for tax_year sec_1 and corp a did not claim deductions for commissions payable to corp a-fsc with respect to sales of the product or related_services subsequently however corp a determined that agency a used some of the product outside the united_states for the period of time required by temp sec_1_927_a_-1t see temp treas reg you have advised us that the taxpayer that made this acquisition and filed the original returns under audit was predecessor and that corp a has succeeded to all of predecessor’s federal_income_tax attributes as the surviving entity in a subsequent corporate_reorganization all references to corp a or taxpayer in this memorandum are to be understood as including both corp a and predecessor tl-n-6611-99 sec_1 a -1t g corp a now claims refunds of income taxes pursuant to temp sec_1 a -1t e based on a redetermination of its commissions payable to corp a-fsc for tax_year sec_1 and resulting from adding certain_sales of the product under contract sec_2 and to those reported as eligible for fsc treatment this claim is grounded on corp a's position that such quantities of the product constitute export_property within the meaning of sec_927 and that receipts attributable to such sales of the product and related_services constitute foreign_trading_gross_receipts within the meaning of sec_924 for purposes of this advice we assume that the product constitutes export_property and that the receipts attributable thereto would constitute foreign_trading_gross_receipts but for the application of sec_924 and temp sec_1 a - 1t g i dollar_figure law and analysis overview under the fsc provisions a fsc may exclude a portion of its gross_income attributable to foreign_trading_gross_receipts sec_921 sec_923 sec_923 foreign_trading_gross_receipts generally include gross_receipts from the sale of export_property received by a principal for whom a fsc acts as a commission agent sec_924 sec_925 temp sec_1 a -1t b b -1t e sec_924 excludes certain receipts from this general definition the sole issue to be addressed in this advice is the applicability of one of these exclusions sec_924 provides that foreign_trading_gross_receipts shall not include receipts of a fsc from a transaction involving export_property that is for use by the united_states or any instrumentality thereof and such use of export_property is required_by_law or regulation temp sec_1 a - 1t g i elaborates foreign_trading_gross_receipts of a fsc do not include otherwise qualifying gross_receipts if a sale of export_property is for use by the united_states or an instrumentality thereof in any case in which any law or regulation requires in any manner the purchase of the acquisition of contracts by corp a from corp b raises certain issues related to application of the basic definition of foreign_trading_gross_receipts under sec_924 as well as the foreign economic processes tests of sec_924 sec_924 and sec_924 and the restrictions on use of administrative pricing rules under sec_925 those issues are not addressed herein and no inference is to be drawn with respect to them tl-n-6611-99 property manufactured produced grown or extracted in the united_states for example a sale by a fsc of export_property to the department of defense for use outside the united_states would not produce foreign_trading_gross_receipts for the fsc if the department of defense purchased the property from appropriated funds subject_to either any provision of the department of defense federal acquisition regulations supplement cfr chapter or any appropriations act for the department of defense for the applicable_year if the regulations or appropriations act requires that the items purchased must have been grown reprocessed reused or produced in the united_states the department of defense’s regulations do not require that items purchased by the department for resale in post or base exchanges and commissary stores located on united_states military installations in foreign countries be items grown reprocessed reused or produced in the united_states therefore receipts arising from the sale by a fsc to those post or base exchanges and commissary stores will not be excluded from the definition of foreign_trading_gross_receipts by this paragraph g emphasis added temp sec_1 a -1t g iii b provides an exception to this rule if the purchase is pursuant to a program whether bilateral or unilateral under which sales to the united_states government are open to international competitive bidding emphasis added summarizing these provisions receipts attributable to sales of export_property to the united_states government for its own use are generally excluded from the definition of foreign_trading_gross_receipts where the government is required in any manner by law or regulation to purchase items produced in the united_states unless the sales were pursuant to a program open to international competitive bidding the regulation sets forth as the principal example of such a law or regulation the department of defense federal acquisition regulations dfars in title of the code_of_federal_regulations the dfars in turn incorporate by reference many other specific laws and regulations and require that procurement contracts include clauses implementing such legal authority analysis of the fsc regime necessarily involves examination of the earlier domestic_international_sales_corporation disc regime which included parallel provisions sec_993 grants the secretary authority to exclude receipts from the general definition of qualified_export_receipts a disc concept parallel to fsc foreign_trading_gross_receipts through such exclusions congress intended that disc treatment be denied to enumerated types of transactions h_r rep no tl-n-6611-99 92d cong 1st sess reprinted in 1972_1_cb_498 s rep no 92d cong 1st sess reprinted in 1972_1_cb_559 sec_993 specifically authorizes an exclusion for sales to the united_states government for its own use that are required_by_law or regulation in the process of developing the disc regulations treasury carefully implemented and refined a carve-out of sales to the government that are required in any manner the proposed_regulations gave an example in which purchases of domestic goods for resale at military commissaries abroad would be ineligible for disc treatment subject_to the exclusion because such purchases were found subject_to department of defense procurement regulations while purchases of goods for resale at military post or base exchanges pxs would be eligible for disc treatment not subject_to the exclusion because they were believed not subject_to procurement regulations prop sec_1 j i fed reg date during the ensuing several years further research and numerous comments received on the proposed_regulations revealed that in fact commissary purchases were excepted from the baa bpp provisions of procurement regulations accordingly the final_regulation dropped the commissary px example and clarified that only those purchases in fact subject_to such restrictions would be subject_to the disc exclusion sec_1_993-1 technical memorandum t d tm lexi sec_65 pincite date the eligibility of commissary purchases for disc purposes was later confirmed by revrul_88_11 1988_1_cb_296 and for fsc purposes was confirmed by the last two sentences of temp sec_1 a -1t g i when congress replaced disc with the fsc regime the legislative_history clarified that congress generally intends excluded_receipts to be the same as excluded_receipts under the disc rules s rep no vol 98th cong 2d sess moreover the preamble to the fsc regulations provides the detailed definitions of foreign_trading_gross_receipts of a fsc are taken in all important respects from the definition of qualified_export_receipts of a disc at sec_1_993-1 t d 1987_1_cb_184 specifically the fsc government-sale exclusion at sec_924 and temp sec_1 a -1t g i quoted above and here at issue are parallel to their disc counterparts congress and treasury thus have continued in the fsc regime to carve out sales to the united_states government for its own use where required in any manner by law or regulation application of government-sale exclusion you have identified several legal and regulatory provisions that potentially restricted agency a to domestic sources in its acquisition of the product in a way that would exclude taxpayer’s receipts attributable to such sales from foreign tl-n-6611-99 trading gross_receipts under sec_924 and temp sec_1 a -1t g i we consider these laws and regulations in turn among the laws referenced in the dfars are the buy american act u s c 10a-d and the related balance of payments program collectively baa bpp the buy american act generally provides that only property manufactured in the united_states may be acquired by the united_states government for use within the united_states the balance of payments program generally provides that the united_states government may acquire only products made in the united_states for use outside the united_states c f_r sec_25 a the dfars implement these laws by imposing a pricing preference whereby the offering price of a foreign-made product is increased by for purposes of evaluating the offer against offers of domestic goods c f_r d dollar_figure where applicable this pricing preference operates as a substantial restriction on governmental purchase of foreign products we consider that such a preference requires in any manner the purchase of domestic products within the meaning of temp sec_1 a -1t g i taxpayer argues that the restrictions under the baa bpp did not apply to any of the contracts or tax years at issue taxpayer asserts that such restrictions were waived by the department of defense under the dfars and or specific deviations and waivers granted with respect to the mou and the contracts at issue based solely on the material submitted by taxpayer we are not convinced that these laws were effectively waived with respect to the contracts at issue first we agree that the law is clear that in appropriate cases the department of defense may effectively waive the baa bpp but the regulations and case law cited by taxpayer are equally clear that the official case-specific determination and finding is the operative legal document that effects a waiverdollar_figure taxpayer has not produced any determination and finding by the secretary of defense implementing such waivers with respect to the contracts or the product second taxpayer’s indirect evidence in the form of the date memorandum from agency a referring to a baa bpp waiver with respect to contract appear sec_12 except where indicated we cite to the current version of laws and regulations you have preliminarily determined and taxpayer does not dispute that substantially_similar laws and regulations were applicable with respect to each contract and tax_year at issue defense acquisition circular 492_fsupp_1267 s d n y e-systems inc u s comp gen lexis pincite tl-n-6611-99 to be reflected in contract itself as being limited to the relatively small portion x percent of the procurement value that the mou mandates be subcontracted to foreign businesses third contrary to taxpayer’s position that the waiver was originally provided in the mou the plain language of that document waives the baa bpp only with respect to foreign subcontractors not with respect to the final product fourth taxpayer points to the adoption of c f_r a which provides a as a result of memoranda of understanding and other international agreements the dod has determined it inconsistent with the public interest to apply restrictions of the buy american act balance of payments program to the acquisition of defense equipment which is mined produced or manufactured in any of the following countries referred to in this part as qualifying countries each country in country group a is among the enumerated qualifying countries to which this blanket baa bpp waiver is applied with respect to the acquisition of defense equipment however taxpayer fails to demonstrate that this provision was intended to apply retroactively to existing contracts such as those involved in this case in this regard taxpayer relies only on vague assertions that the dfar change was adopted in response to prior mous and serves to validate the asserted waivers in the mou and contract documents moreover this regulatory waiver provision itself is subject_to discretion and restrictions for example c f_r c provides the determination in paragraph a of this subsection does not limit the authority of the cognizant secretary to restrict acquisitions to domestic sources or reject an otherwise acceptable offer from a qualifying_country source in instances where considered necessary for national defense reasons thus it may be expected that in cases involving national security the department of defense might choose to enforce the baa bpp restrictions despite the general waiver in c f_r a absent adequate substantiation of a waiver the baa bpp appears to be one of the several laws and regulations that effectively require in any manner manufacture of the product in the united_states within the meaning of temp sec_1 a -1t g i tl-n-6611-99 the arms export control act u s c imposes a system of constraints and procedural conditions on the export of military equipment generally such equipment may not be exported or otherwise transferred to the control or possession of a foreign_person without an export license issued by the department of state in conjunction with the departments of defense and treasury u s c b g g violation of these rules is a criminal offense u s c c in considering such transfers special emphasis shall be placed on procurement in the united_states u s c a export transactions are scrutinized on a host of statutory criteria including the portion of the defense articles which is of united_states origin and the extent to which such sale might contribute to an arms race or increase the possibility of outbreak or escalation of conflict or prejudice the development of bilateral or multilateral arms control arrangements id procurement may be outside the united_states only if the president determines that such procurement will not result in adverse effects upon the economy of the united_states or the industrial mobilization base with special reference to any areas of labor surplus or to the net position_of_the_united_states in this balance of payments with the rest of the world which outweigh the economic or other advantages to the united_states of less costly procurement outside the united_states u s c c in the manufacture of military equipment such as the product we understand that it is necessary for the manufacturer and to a lesser degree subcontractors to gain access to data specifications components equipment and technology that normally are available only to the united_states government or that are proprietary to a united_states manufacturer where the manufacturer or a subcontractor is foreign the foregoing statutory and regulatory provisions would require an export license to authorize the foreign_entity to gain such access the facts in this case involve a united_states manufacturer subcontracting the production of some components to foreign subcontractors as contemplated by the mou accordingly contract contains detailed clauses quoted above recognizing the need for an export license taxpayer argues that foreign entities not only performed the limited functions of subcontractors but also legally could have served as the manufacturer of the product however in the latter case taxpayer ignores the fact that the export control laws and regulations would pose a significant obstacle to foreign manufacture it is questionable whether an export license would be granted with tl-n-6611-99 respect to data specifications components equipment and technology having a high degree of strategic significancedollar_figure without access to these items it would be impossible to manufacture the military product at issue we consider that these kinds of export control restrictions in themselves require domestic manufacture in any manner within the meaning of sec_924 and temp sec_1 a -1t g i another set of laws applicable to the sales of the product are the sole source_rules of former u s c a which provided that a purchase of technical or special property could be negotiated on a sole-source basis where the agency head determines that the contract requires a substantial initial investment or an extended period of preparation for manufacture and for which he determines that formal advertising would be likely to result in additional cost to the government by reason of duplication of investment or would result in duplication of necessary preparation which would unduly delay the procurement of the property similarly sec_3 of the armed service procurement regulations aspr provided the authority of sec_3 may be used for procurement of technical or specialized supplies -- for example aircraft tanks radar guided missiles rockets and similar items of equipment major components of any of the foregoing and any supplies of a technical or specialized nature which may be necessary for the use or operation of any of the foregoing such procurement generally involves a b high starting costs which already have been paid for by the government or by the supplier preliminary engineering and development work that would not be useful to or usable by any other supplier c elaborate special tooling already acquired taxpayer argues that an american manufacturer theoretically could locate its plant abroad free of export controls even if this is true export control laws still represent a substantial restriction for purposes of this regulation because often it would be a foreign manufacturer that undertakes production activity outside the united_states tl-n-6611-99 d e substantial time and effort already expended in developing a prototype or an initial production model and important design changes which will continue to be developed by the supplier the authority of sec_3 will in general be used in situations where it is preferable to place a production contract with the supplier who had developed the equipment and thereby either assure the government the benefit of the techniques tooling and equipment already acquired by that supplier or avoid undue delay arising from a new supplier having to acquire such techniques tooling and equipment emphasis added the evolution of the product from the time of corp b's development of the prototype of the product through the time of corp b's role in the initial production of the product precisely match the situation contemplated by these sole-source rules in fact contract sec_2 and were negotiated and awarded to corp b under these rules similarly contract was negotiated and awarded to corp b under the similar provisions of u s c d which additionally provide that where normal procurement procedures would result in duplication of costs or delays in the case of a follow-on contract for the continued development or production of a major system or highly specialized equipment such property may be deemed to be available only from the original source and may be procured through sole-source procedures substantially_similar language is used in the procedural title of the statute see u s c d in the instant case the application of the sole-source laws and regulations resulted in manufacture of the product in the united_states by a domestic producer corp b the contracts entered into under those laws and regulations designated as the place of manufacture the production facilities owned by agency a at united_states location a moreover the mou expressly provided that the product produced for agency a be assembled in the united_states by corp b with american components representing almost all z percent of the procurement valuedollar_figure therefore at no time was it legally possible for the product to be manufactured such assembly is a key indicator of a manufacturing process within the meaning of the fsc provisions see temp sec_1_927_a_-1t sec_1_954-3 tl-n-6611-99 outside the united_states we consider that the sole-source laws and regulations in enabling that result require in any manner manufacture in the united_states consequently the receipts attributable to the contracts are excluded as foreign_trading_gross_receipts under sec_924 and temp sec_1 a -1t g i you note that many laws incorporated by reference in the dfars and in contract sec_2 and such as the walsh-healey public contracts act and the laws regarding affirmative action for disabled veterans small disadvantaged business equal opportunity clean air and water and utilization of labor surplus may be premised on manufacture in the united_states we have not independently reviewed these laws however assuming that compliance with these laws would not be possible or required as a factual matter if manufacture occurred outside the united_states then considering these laws in the aggregate the dfars should be read as contemplating manufacture in the united_states consequently receipts attributable to the contracts at issue could be excluded from foreign_trading_gross_receipts under temp sec_1 a -1t g i because these laws as incorporated in the dfars would be among those that require in any manner manufacture in the united_states exception for international competitive bidding in the alternative taxpayer argues that even if manufacture in the united_states would otherwise be considered required_by_law or regulation within the meaning of temp sec_1 a -1t g i taxpayer’s situation falls within the international competitive bidding exception of temp sec_1 a -1t g iii b this exception would remove receipts attributable to sales of the product to agency a from the regulatory exclusion if the purchase is pursuant to a program whether bilateral or unilateral under which sales to the united_states government are open to international competitive bidding taxpayer's reliance on the exception is misplaced the plain language of the exception requires competition with respect to sales the only competition in the history of the product occurred in the development of a prototype of product type a resulting in the selection of corp b’s prototype over corp c’s prototype such development activity did not include sales of the product or any other kind of transaction as defined in sec_927 relevant here the production portion of the product program was never open to competitive bidding international or otherwise there was no bidding or other competitive process of any kind for any contract to supply agency a with the product corp b was exclusively granted all sale contracts without further competition once its prototype was selected consistently the sole-source procedures under which the contracts at issue were negotiated are referred to as noncompetitive procedures in the statute see u s c c the only foreign participation consisted of subcontracts for tl-n-6611-99 components in the small amount x percent of procurement value predetermined on a noncompetitive basis in the mou accordingly the exception under temp sec_1 a - 1t g iii b does not apply because the requirement that the program at issue be open to competitive bidding was not met in this case narrow construction of tax exclusions deductions our conclusion is consistent with well-established principles of tax policy and statutory construction the fsc provisions confer a partial exclusion of income from the tax_base the tax_court has applied the doctrine_of narrow construction of tax exclusions and deductions to issues under the disc regime see napp systems inc v commissioner tcmemo_1993_196 s ince the regulation results in a tax deduction we are required to construe it narrowly applying the same principle to this case the scope of foreign_trading_gross_receipts should be narrowly construeddollar_figure this doctrine has been consistently applied in a variety of tax cases by the supreme court and circuit courts of appeal see 504_us_229 title vii back-pay award held not within scope of sec_104 exclusion of damages for personal injury exclusions from income must be narrowly construed 489_us_726 in construing provisions such as sec_356 in which a general statement of policy is qualified by an exception we usually read the exception narrowly in order to preserve the primary operation of the provision 356_us_260 rate exception for capital_gain has always been narrowly construed so as to protect the revenue against artful devices 350_us_46 since capital_gain treatment is an exception from the normal_tax requirements of the internal_revenue_code the definition of a capital_asset must be narrowly applied 336_us_28 the income taxed is described in sweeping terms and should be broadly construed in accordance with an obvious purpose to tax income comprehensively the exemptions on the other hand are specifically stated and should be construed with restraint in the light of the same policy 292_us_435 o nly in exceptional situations clearly defined has there been provision for an allowance for losses suffered in an earlier year 123_f3d_1342 10th cir w e must narrowly construe the 'reasonable cause' exception to sec_6672 liability in order to further the basic purpose of sec_6672 to protect government revenue 86_f3d_1045 11th cir because the terminable property rule is an exception to this general_public policy it should be narrowly construed 914_f2d_586 4th cir continued tl-n-6611-99 product type a is in its nature and scale wholly unlike the commissary px merchandise that is eligible for fsc treatment because specifically exempted from dfars restrictions unlike that merchandise the product was subject_to export control restrictions sole-source procurement provisions and other constraints as reflected in agency a’s contract with a domestic manufacturer to manufacture the product in the united_states the only permitted foreign participation was with respect to components provided by subcontractors and then only to the extent of a small amount x percent of procurement value as predetermined on a noncompetitive basis in the mou accordingly based on the information provided we conclude that the receipts attributable to sales of the product to agency a for its own use do not generate foreign_trading_gross_receipts within the meaning of sec_924 because agency a was required_by_law or regulation to purchase products manufactured in the united_states within the meaning of sec_924 and temp sec_1 a -1t g i we further conclude that the exception for programs where sales are open to competitive bidding under temp sec_1 a - 1t g iii b does not apply case development hazards and other considerations continued defamation damages held not within scope of sec_104 exclusion of damages for personal injury it is a well-recognized even venerable principle that exclusions to income are to be narrowly construed 412_f2d_494 6th cir deferral of gain on residence denied income_tax provisions which exempt taxpayers under given circumstances from paying taxes or as here postponing them are strictly construed 394_f2d_631 6th cir dividend credit denied i t is standard tax law that income deductions and tax_credits are narrowly construed and the taxpayer has the burden of showing he comes within the provision relied upon 364_f2d_38 8th cir income of native american lessee of tribal land not entitled to statutory exemption relating to fee interests exemptions from taxation are matters of legislative grace while here there was no treaty or statute expressly or impliedly exempting such income 324_f2d_702 5th cir this treatment is an exception to the general_rule of taxing all net_income as ordinary_income and as an exception it should be narrowly construed o'gilvie v united_states ustc big_number d kan mot for rec66_f3d_1550 10th cir aff’d 519_us_79 punitive_damages held not within scope of sec_104 exclusion i t is a cardinal rule_of taxation that exclusions to income are to be narrowly construed tl-n-6611-99 tl-n-6611-99 if you have any further questions please call or jacob feldman field service special counsel associate chief_counsel international
